923 So.2d 1199 (2006)
Eddie FRANKLIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-309.
District Court of Appeal of Florida, Third District.
March 15, 2006.
Eddie Franklin, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before WELLS, CORTIÑAS, and ROTHENBERG, JJ.
ROTHENBERG, Judge.
The defendant, Eddie Franklin, appeals the denial of his second motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Based upon the trial court's thorough order and record attachments, we affirm finding that the claims raised could have been raised in the defendant's first motion for postconviction relief, and are, therefore, procedurally barred, see Fla. R. Crim. P. 3.850(f)("A second or successive motion may be dismissed if the judge finds that it fails to allege new or different grounds for relief and the prior determination was on the merits or, if new and different grounds are alleged, the judge finds that the failure of the movant or the attorney to assert those grounds in a prior motion constituted an abuse of the procedure governed by these rules."); Moore v. State, 820 So.2d 199 (Fla.2002)(holding that a successive 3.850 motion can be denied on the ground that it is an abuse of process, if there is no reason why the issue could not have been raised in a previous motion); Scrambling v. State, 919 So.2d 671 (Fla. 5th DCA 2006)(holding that defendant's 3.850 motion for postconviction relief was procedurally barred as successive where the "defendant's current rule 3.850 motion is one that could have or should have been raised in his first rule 3.850 motion"); Eloisaint v. State, 868 So.2d 680 (Fla. 3d DCA 2004), and are additionally without merit.
Affirmed.